Title: To John Adams from Julia Stockton Rush, 14 February 1825
From: Rush, Julia Stockton
To: Adams, John


				
					My dear & much respected Sir
					Philadelphia Feby 14th 1825
				
				I cannot refrain from the inclination I feel to be among the first of your friends in expressing to you the gratification I feel in knowing that your Son is placed in the situation for which his talents and character so eminently qualify him, and which you filled with so much advantage to your country. I rejoice that your life has been spared to enjoy the heart felt pleasure which such an event cannot fail to impart to the heart of a parent—I will not further intrude on you at this time but to express my earnest wish that the close of your life may be as comfortable and happy to yourself, as it has been useful to your fellow Citizens.I esteem it a privilege to be allowed to subscribe myself / your obliged friend,
				
					Julia Rush
				
				
			